 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHERINE A. TANAKA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14655C
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Joseph A. Strickland

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:16-cr-155-JCM-CWH

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   JOSEPH A. STRICKLAND,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Lisa Cartier-Giroux, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Katherine A. Tanaka, Assistant Federal Public Defender, counsel for Joseph A. Strickland,
21   that the Revocation Hearing currently scheduled on January 9, 2020, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than ninety (90) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Strickland’s state court proceedings are still pending, and those proceedings
25   are related to the instant matter. Defense counsel needs time to confer with Mr. Strickland
26   regarding the violations once his state case is complete.
 1         2.     Mr. Strickland is out of custody and does not object to the continuance.
 2         3.     The parties agree to the continuance.
 3         This is the first request for a continuance of the revocation hearing.
 4         DATED this 08 day of January, 2020.
 5
 6   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 7
 8
     By /s/ Katherine A. Tanaka                      By /s/ Lisa Cartier-Giroux
 9   KATHERINE A. TANAKA                             LISA CARTIER-GIROUX
     Assistant Federal Public Defender               Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:16-cr-155-JCM-CWH
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     JOSPEH R. STRICKLAND,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                          April 9, 2020
     Thursday, January 9, 2020, at 10:00 a.m., be vacated and continued to ________________ at

12                10 30 __.m.
     the hour of ___:___ a
13                     8th day of January, 2020.
            DATED this ___

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
